           Case 1:20-cv-03625-TNM Document 39 Filed 03/25/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 ROMAN CATHOLIC ARCHBISHOP OF
 WASHINGTON,

                        Plaintiff,

                        v.                            Case No. 20-cv-03625 (TNM)

 MURIEL BOWSER,
 In her personal capacity and in her official
 capacity as Mayor of the District of Columbia,

 DISTRICT OF COLUMBIA,

                        Defendants.


                                             ORDER



        Upon consideration of the Plaintiff’s Second Application for a Preliminary Injunction, the

pleadings, relevant law, related legal memoranda and arguments of counsel in opposition and

support, and the entire record of this case, for the reasons set forth in the accompanying

Memorandum Opinion, it is hereby

        ORDERED that Plaintiff’s [33] Motion for a Preliminary Injunction is GRANTED; and

it is further

        ORDERED that Defendants, their agents, employees, and successors in office are hereby

enjoined from enforcing their 250-person and 25 percent capacity restrictions as to houses of

worship operated by the Roman Catholic Archbishop of Washington (“Archdiocese”) insofar as

they require the Archdiocese to turn away individuals that it could admit while adhering to all the

District’s and its own other pandemic-related limitations.
        Case 1:20-cv-03625-TNM Document 39 Filed 03/25/21 Page 2 of 2




      SO ORDERED.

      Under 28 U.S.C. § 1292(a)(1), this is an appealable Order.

                                                                   2021.03.25
                                                                   14:59:53
                                                                   -04'00'
Dated: March 25, 2021                             TREVOR N. McFADDEN, U.S.D.J.




                                              2
